Citation Nr: 1757782	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In February 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his hearing was no longer with the Board.  However, in March 2012 the Veteran responded that she did not want another hearing before the Board.  

In February 2012, July 2014, and in April 2016 the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268  (1998).  Unfortunately, there has not been substantial compliance with the Board's July 2014 remand instructions and the Board has no choice but to remand these matters again.  

Pursuant to the Board's July 2014 remand instructions, the Veteran was afforded a February 2015 VA examination.  The AOJ found that the February 2015 VA examiner failed to provide a complete opinion and rationale responsive to the questions posed in the Board's July 2014 remand instructions.  

Thereafter, in March 2015, an addendum opinion regarding the etiology of the Veteran's right shoulder, hand, and arm disorders was obtained.  The VA examiner opined that the right shoulder and hand degenerative joint disease (DJD) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was that there was no compelling evidence that the contusion suffered in-service caused the Veteran's right shoulder and hand degenerative joint disease diagnosed in 2012 via x-ray.  The Board finds that the examiner's opinion is conclusory and lacks a complete rationale in which to enable the Board to render an informed decision.  Furthermore, the March 2015 addendum did not offer an opinion on the etiology of any diagnosed right arm disability.  Lastly, no opinion was provided as to the theory whether any of these disabilities were related to the Veteran's service connected PTSD with depression was provided. Thus, the March 2016 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, while the March 2015 VA examiner found that the Veteran had DJD, the February 2015 VA examination did not find that the Veteran had any diagnosed disabilities of the right shoulder, arm or hand.  On remand, this report should be reconciled with the March 2015 addendum opinion discussed above.

Lastly, the March 2015 VA examiner noted a 2012 x-ray, however, the Board's review of the record fails to reveal the 2012 x-ray referenced by the examiner.  On remand, the AOJ must attempt to identify the x-ray referenced by the examiner (presumably one within VA medical records) and associate it with the claims file.   


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including the 2012 x-ray referenced by the March 2015 VA examiner.  

2.  Thereafter, schedule the Veteran for a VA examination with a physician (M.D.) to determine the nature and etiology of any right shoulder, hand, or arm disability.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to provide a medical opinion on the following: 

(a) Clearly identify all diagnosed right shoulder, hand, or arm disabilities.

(b) For each diagnosed right shoulder, hand, or arm disability, is it as least as likely as not (50 percent probability or greater) that the disability 

   (i) had its onset during service; or 
   (ii) within the initial year after separation; or 
   (iii) is otherwise related to her active service?

In providing this opinion, the examiner must consider the Veteran's statements regarding onset and symptomatology, to include her report of an in-service flare injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports. 

(c) For each diagnosed right shoulder, hand, or arm disability, is it as least as likely as not (50 percent probability or greater) that the disability is caused by her service connected PTSD with depression, including what have been described as her somatic complaints; or are aggravated (increased in severity beyond the normal progress of the disorder) by her service connected PTSD with depression, including what have been described as her somatic complaints. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

The examiner should reconcile the February 2015 VA examination and the March 2015 addendum opinion.

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




